Title: To John Adams from William Tudor, 28 October 1775
From: Tudor, William
To: Adams, John


     
      Cambridge Octr. 28th. 1775
      Dr Sir
     
     I received your Letter of the 12th. Instant by Mr. Tracy. But the One you mention to have sent me some Time before I never got. I am much oblig’d by your Exertions to get my Pay augmented, which is now made fully equivalent to the Office. The Concern which you have shewn for the Advancement of my Honor and Interest in a thousand Instances, demands something more than bare Acknowlegements. If the Time should come when my Gratitude can be express’d by Actions rather than Words alone, I shall with Eagerness seize the Occasion to discharge my uncommon Obligations to your Kindness and Friendship.
     Hichbourn, after 3 Months Imprisonment, luckily escap’d from his Confinement on board the Preston. He told me he should take the first Opportunity of writing you.
     I am sorry to acquaint you that some of our Masstts. Officers in the Army here have disgrac’d the Country by practising the meanest Arts of Peculation. Every Subtlety which Avarice could invent, or Rascality carry on, have been used to cheat the Publick by Men who procur’d Commissions, not to fight for the Liberty of their Country, but to prey upon it’s Distresses. Col. David Brewer, Lt. Col. Brown and 5 Captains have been try’d for defrauding the Publick. The Colonel and 4 of the Captains have been cashier’d. The Army that will soon be inlisted I hope will be better officer’d. There must be a Revision of the Articles for the Government of it. I have, by the Requirement of the General, made some Strictures on the continental Articles as they were published by Order of Congress, and which will be sent to Philadelphia. The Sooner a New Edition of the Articles of War is published the better.
     I must mention one Grievance we are subject to here. Persons who come from the Southward bring with them the Pensilvania Bills of an Emission long before the present Year, and pass them here at the Rate of 6/ to the Dollar. There are thousands here who don’t know the Difference of the Currency and thus get trick’d. A Person told me that in receiving £8 he lost 15/ Lawfull. This Fraud is the more aggravating, as we are told, that our Colony Bills, though emitted for the Publick Safety, are refus’d in Payments at Philadelphia.
     I was in the Gallery yesterday at Watertown, during the Examination of Dr. Church at the Bar of the House, respecting the intercepted Letter of his which has occasion’d so much Talk and Uneasiness. He made an artful and masterly Defence. He endeavoured to evade the Censure of the House by insisting, that as it would be before another Court that this Matter must have a final Issue, should the House proceed to expell him it would have a fatal Effect whenever a final Judgement should be given on his Conduct; and to give force to his Objection, adduc’d the Case of Wilkes, who, though accurs’d “of blaspheming his God and Libelling his King,” was not censur’d by the House of Commons as a member, till he was declar’d an Out Law by the Court of King’s Bench, Lest it should have had an undue Influence on the Jury. He told the Court, that the Occasion of his writing the Letter on their Table was that some Time in July he received a Letter from his Brother Fleming advising him to secure his Safety with Government by immediately quitting the Cause of Rebellion, and informing him if he would come to Boston, he (Fleming) would procure him a Pardon. This Letter the Doctor said was wrote in Cyphers and one Day having occasion to light his Pipe he burnt it. He could not tell the Name of the Person who gave it to him, nor find out (though he had been indefatigable in the Inquiry) where she lived. In the Course of his Defence, he told the House, that he was once offer’d a Guinea a Day for Life, if he would change Sides. He refus’d it, and has been long Subject to Abuse, and outrage in some Instances. And could it be thought, at a Time when he had a Promise from his Country men of a Post that would gratify Avarice itself, he should turn Traitor, with no other view than securing Pardon? (for he was promis’d no more) Such a Conduct would be more than Folly, it would be Insanity. The Dr. said he let the Letter lay by him 8 or 10 Days when a Thought struck him of making it advantageous to Our Cause, by a fallacious Answer which might gull Fleming and induce him to send the Doctor some important Intelligence. He made the most solemn Appeal to Heaven that this was his only View in writing the Letter. He then pointed out the Paragraphs which he thought to Minds unwarp’d by Prejudice would evince this to have been his Design. He observ’d that there was not a single Paragraph in the Letter which contain’d Information that could have hurt Us. But that the exagerated Accounts of our Force, Strength and Unanimity, would tend to dishearten the Enemy and keep them quiet, at a Time when we were poorly able to have withstood a vigorous Attack. Those Sentences which look’d as if the Writer despiz’d or was inimical to the Cause which We are all embark’d in, were necessary to blind his Correspondent and produce the Effect he anticipated from it. He reminded the House that at the Time the Letter was wrote he enjoy’d the fullest Confidence, was possess’d of some Secrets and perfectly knew the State of our Politicks and intended Manoevres. Therefore his not communicating an Iota that could injure or betray Us was a convincing Reason, that his Views were friendly to the Cause of our Country. The Reason he said why he did not intrust his Scheme to a Friend, was because he waited for the Success of it when he should have certainly Communicated the advices he receiv’d, with his Project for obtaining them. He observ’d that it was Indiscretion, it was Folly, but conjur’d them not to let the Indiscretion of an Hour cancel the Services of his Life. He appeal’d to the Knowlege of all who knew him for his Principles and Conduct, and for his Uniformity and undeaviating Adherence in them. But it is impossible to write all he said. Let it suffice to acquaint You, That if the Force of Rhetorick and the Powers of Language, if the most Pathetick Arts of Persuasion, enforc’d by All the Ingenuity, Sense of Spirit of the Doctor could have made him innocent, he would have appear’d spotless as an Angel of Light. A few Days before the Doctor had petitioned the House for a Dismission. After He had gone thro’ with his Defence and withdrawn, when a Debate insued in the House. Majr. Hawley was for granting him a Dismission, and leaving Censure and Punishment to another Tribunal. The House after Debate chose a Committee to consider the Doctor’s Case and report.
     The Candid think, the Doctor was frightened at the Length to which Matters had arriv’d, was dubious and fearful how they might terminate, and was sollicitous to secure a Retreat in Case of Necessity. But that he meant to provide for his own Safety, without Betraying the Interests of America. And that he is rather to be despiz’d for Timidity, than damn’d for Villainy.
     Most of the military Books You mention are at Head Quarters, but not more than two of them are in any Officer’s Hands in Camp. Bellidore (which General Gates tells me is worth all the rest) is not own’d by any Gentleman in the army that I am acquainted with. His Works are printed in 4 Volumes Qto. and are to be bought at New York for £12 Lawfull. I am, Dr Sir Yours Sincerely
     
      Wm. Tudor
     
    